ZEHMER, Judge
(concurring and dissenting).
I concur in affirming the dismissal of count 1, purporting to allege fraud, and in reversing the dismissal of count 4, alleging a claim for damages arising out of the conveyance of certain land. I dissent, however, to affirming the denial of damages in quantum meruit. The evidence supports an implied contract on the part of EDC to pay bonuses as part of the compensation for appellants’ last year of employment. I disagree with the statement in the majority opinion finding no basis for disturbing the trial court’s denial of such damages because "there exists in the record competent, substantial evidence of EDC profits, losses and bonus payments in the fiscal year ending February 28, 1985 to support it” (Supra at 1293-1294). The mere fact that McGee was paid only $14,052 and Schram was paid only $15,673 for their last year’s work, while they had enjoyed annual compensation averaging in prior years from $168,000 to $191,000 for performing the same services to EDC, does not comport with the past practices of EDC regarding their compensation, nor does it comport with the implied terms upon which they agreed to remain in EDC’s employ for that year. I would, therefore, reverse the denial of these claims.